
	
		II
		109th CONGRESS
		2d Session
		S. 4038
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Sarbanes introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish the bipartisan and independent Commission on
		  Global Resources, Environment, and Security, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Global Resources, Environment, and
			 Security Commission Act of 2006.
		2.Findings and
			 purpose
			(a)FindingsCongress finds that—
				(1)humans are
			 placing increasing and potentially unsustainable pressures on—
					(A)the Earth;
					(B)ecosystems;
			 and
					(C)natural
			 resources;
					(2)economic
			 prosperity, human health, and peaceful international relations depend on the
			 continued existence of—
					(A)a clean
			 environment; and
					(B)the
			 sustainability of natural resources and ecosystem services;
					(3)increasing
			 scarcities of natural resources and environmental degradation can cause
			 economic losses and contribute to—
					(A)disease;
					(B)famine;
					(C)increased
			 vulnerability to natural disasters;
					(D)mass
			 migration;
					(E)disruption of
			 trade; and
					(F)violent
			 conflict;
					(4)those potential
			 disasters can—
					(A)weaken all
			 members of the international community; and
					(B)create serious
			 threats to the national security of the United States;
					(5)many scientific
			 studies reveal that the rapid increases in global population and the new global
			 security problems have, and will likely continue to have, serious impacts on
			 the United States, including—
					(A)inadequate access
			 to sources of healthy freshwater;
					(B)loss of
			 biodiversity;
					(C)climate
			 change;
					(D)marine
			 overfishing and pollution;
					(E)transboundary air
			 pollution;
					(F)nuclear and
			 chemical contamination;
					(G)deforestation;
					(H)invasive species
			 migration; and
					(I)soil degradation
			 and desertification;
					(6)the complex and
			 interconnected nature of those problems requires new forms of cooperation
			 between—
					(A)the stakeholders
			 of the United States; and
					(B)the United States
			 and other countries;
					(7)according to the
			 National Environmental Policy Act of
			 1969 (42
			 U.S.C. 4321 et seq.), it is the national policy of the United
			 States—
					(A)to recognize the
			 worldwide and long-range character of environmental problems; and
					(B)to lend
			 appropriate support to initiatives, resolutions, and programs designed to
			 maximize international cooperation in anticipating and preventing a decline in
			 the quality of the world environment;
					(8)the United States
			 is in a unique position to be able to share scientific and technical expertise
			 on the world stage in ways that—
					(A)benefit all
			 persons; and
					(B)provide
			 opportunities in the United States for—
						(i)economic
			 growth;
						(ii)investment;
			 and
						(iii)innovation;
			 and
						(9)the leadership of
			 the United States on the advancement of global environmental security serves
			 the domestic interests of the United States while strengthening relationships
			 between the United States and other countries.
				(b)PurposeThe purpose of this Act is to establish a
			 bipartisan and independent commission to make recommendations for a
			 coordinated, comprehensive, and long-range national policy for new and existing
			 strategies initiated by the United States to promote global environmental
			 security.
			3.Establishment of
			 commission
			(a)EstablishmentThere
			 is established a commission to be known as the Commission on Global
			 Resources, Environment, and Security (referred to in this Act as the
			 Commission).
			(b)Membership
				(1)CompositionThe
			 Commission shall be composed of 18 members who are knowledgeable in matters
			 relating to global environmental security and population (including individuals
			 with experience from the Federal Government, State, and local governments,
			 academic and technical institutions, and public interest organizations), of
			 whom—
					(A)2 members shall
			 be appointed by the President, of whom not more than 1 may be from the same
			 political party as the President;
					(B)4 members shall
			 be appointed by the majority leader of the Senate, in consultation with the
			 Chairpersons of—
						(i)the Committee on
			 Environment and Public Works of the Senate;
						(ii)the Committee on
			 Foreign Relations of the Senate;
						(iii)the Committee
			 on Commerce, Science, and Transportation of the Senate; and
						(iv)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
						(C)4 members shall
			 be appointed by the minority leader of the Senate, in consultation with the
			 ranking members of—
						(i)the Committee on
			 Environment and Public Works of the Senate;
						(ii)the Committee on
			 Foreign Relations of the Senate;
						(iii)the Committee
			 on Commerce, Science, and Transportation of the Senate; and
						(iv)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
						(D)4 members shall
			 be appointed by the Speaker of the House of Representatives, in consultation
			 with the Chairpersons of—
						(i)the Committee on
			 Energy and Commerce of the House of Representatives;
						(ii)the Committee on
			 International Relations of the House of Representatives;
						(iii)the Committee
			 on Resources of the House of Representatives;
						(iv)the Committee on
			 Science of the House of Representatives;
						(v)the Committee on
			 Homeland Security of the House of Representatives; and
						(vi)the Committee on
			 Government Reform of the House of Representatives; and
						(E)4 members shall
			 be appointed by the minority leader of the House of Representatives, in
			 consultation with the ranking members of—
						(i)the Committee on
			 Energy and Commerce of the House of Representatives;
						(ii)the Committee on
			 International Relations of the House of Representatives;
						(iii)the Committee
			 on Resources of the House of Representatives;
						(iv)the Committee on
			 Science of the House of Representatives;
						(v)the Committee on
			 Homeland Security of the House of Representatives; and
						(vi)the Committee on
			 Government Reform of the House of Representatives.
						(2)Representation
			 of CommissionTo the extent consistent with paragraph (1), the
			 membership of the Commission shall be balanced by area of expertise.
				(3)Prohibition on
			 Federal Government employmentA member of the Commission
			 appointed under paragraph (1)(A) shall not be an employee or former employee of
			 the Federal Government.
				(4)Considerations
			 for appointment
					(A)Background of
			 members
						(i)In
			 generalAll members of the Commission shall have experience
			 in—
							(I)State and local
			 governments;
							(II)academic and
			 technical institutions;
							(III)businesses and
			 industries relating to resource and economic development; or
							(IV)public interest
			 organizations.
							(ii)Preference to
			 individuals with interdisciplinary expertiseIn appointing
			 members to the Commission, preference shall be given to individuals who have
			 interdisciplinary experience.
						(B)Political
			 affiliation of membersMembers of the Commission shall be
			 appointed so that not more than 9 members of the Commission are members of any
			 1 political party.
					(5)Date of
			 AppointmentsThe appointment of a member of the Commission shall
			 be made not later than March 30, 2007.
				(6)Term;
			 vacancies
					(A)TermA
			 member of the Commission shall be appointed for the life of the
			 Commission.
					(B)Vacancies
						(i)In
			 generalA vacancy on the Commission shall be filled in the same
			 manner in which the original appointment was made.
						(ii)Partial
			 termA member appointed to fill a vacancy on the Commission shall
			 serve for the remainder of the term for which the predecessor of the member was
			 appointed.
						(7)Initial
			 MeetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold the
			 initial meeting of the Commission.
				(8)Meetings
					(A)In
			 generalThe Commission shall meet—
						(i)at least twice
			 each year; or
						(ii)at the call of
			 the Chairperson or the majority of the members of the Commission.
						(B)Public access
			 to meetings
						(i)In
			 generalExcept as provided in clause (ii), each meeting of the
			 Commission shall be open to the general public.
						(ii)ExceptionIf
			 a meeting of the Commission addresses a matter described in section 552b(c) of
			 title 5, United States Code, the Commission may close the meeting, or a portion
			 of the meeting, to the general public.
						(9)QuorumA
			 majority of voting members shall constitute a quorum, but a lesser number may
			 hold meetings.
				(10)Chairperson
			 and vice chairperson
					(A)ElectionThe
			 Commission shall elect the Chairperson and the Vice Chairperson of the
			 Commission on an annual basis.
					(B)Absence of the
			 chairpersonThe Vice Chairperson shall serve as the Chairperson
			 in the absence of the Chairperson.
					(11)VotingThe
			 Commission shall act only on an affirmative vote of a majority of the voting
			 members of the Commission.
				4.Duties
			(a)StudyThe
			 Commission shall—
				(1)review and affirm
			 current scientific understanding on the health of the global environment and
			 the long-term availability of natural resources through the use of independent,
			 consensus-based assessments and peer reviewed studies undertaken by the United
			 States, the United Nations, and any other international entity;
				(2)study the impacts
			 of—
					(A)global and
			 transnational environmental problems, natural resource scarcity, and global
			 population pressure on the interests of the United States, including—
						(i)national
			 security;
						(ii)public
			 health;
						(iii)industry and
			 trade; and
						(iv)international
			 relations; and
						(B)the actions of
			 the United States on global environmental security;
					(3)assess—
					(A)the effectiveness
			 of Federal and State efforts to enhance global environmental security,
			 including—
						(i)the
			 integration of related activities;
						(ii)the interagency
			 coordination of related activities; and
						(iii)the funding of
			 related activities;
						(B)the evolving
			 roles of—
						(i)government;
						(ii)business;
			 and
						(iii)nongovernmental
			 organizations; and
						(C)the adequacy of
			 efforts initiated by public and private partnerships that strive to meet the
			 goals of—
						(i)global
			 environmental protection;
						(ii)natural resource
			 sustainability; and
						(iii)economic
			 prosperity; and
						(4)determine the
			 progress of the United States in—
					(A)achieving
			 relevant international goals and obligations; and
					(B)meeting the
			 challenges outlined by the scientific studies described under paragraph
			 (1).
					(b)RecommendationsThe
			 Commission shall develop recommendations for creating a coordinated,
			 comprehensive, and long-range national policy that promotes global
			 environmental security.
			(c)Report
				(1)In
			 generalBy March 30, 2009, the Commission shall submit to the
			 President and Congress a report that contains—
					(A)a detailed
			 statement of the findings and conclusions of the Commission;
					(B)a summary of
			 public comments; and
					(C)the
			 recommendations of the Commission for such legislation and administrative
			 actions as the Commission considers appropriate.
					(2)Publication of
			 reportNot later than 90 days before submitting the final report
			 of the Commission to the President and Congress, the Commission shall publish a
			 copy of the report in the Federal Register.
				(3)Public
			 comment
					(A)In
			 generalBefore submitting the report of the Commission to the
			 President and Congress, the Commission shall—
						(i)make a draft of
			 the report available for public comment for a period of not less than 60 days;
			 and
						(ii)consider public
			 comments relating to the draft of the report.
						(B)Availability of
			 reportA copy of the report of the Commission shall remain
			 available for inspection—
						(i)in
			 the offices of the Commission; and
						(ii)through
			 electronically accessible formats and means, such as the World Wide Web.
						(4)Congressional
			 review
					(A)In
			 generalNot later than 90 days before submitting the final report
			 of the Commission to the President and Congress, the Commission shall provide
			 copies of the report to the Chairpersons and ranking members of—
						(i)the Committee on
			 Environment and Public Works of the Senate;
						(ii)the Committee on
			 Foreign Relations of the Senate;
						(iii)the Committee
			 on Commerce, Science, and Transportation of the Senate;
						(iv)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
						(v)the Committee on
			 Energy and Commerce of the House of Representatives;
						(vi)the Committee on
			 International Relations of the House of Representatives;
						(vii)the Committee
			 on Resources of the House of Representatives;
						(viii)the Committee
			 on Science of the House of Representatives;
						(ix)the Committee on
			 Homeland Security of the House of Representatives; and
						(x)the Committee on
			 Government Reform of the House of Representatives.
						(B)Opportunity for
			 commentBefore submitting the report to the President and
			 Congress, the Commission shall provide each chairperson and ranking member of a
			 committee described in subparagraph (A) with an opportunity to comment on the
			 report.
					5.Powers
			(a)Hearings
				(1)In
			 generalThe Commission or, at the direction of the Commission,
			 any subcommittee or member of the Commission, may, for the purpose of carrying
			 out this Act hold such hearings, meet and act at such times and places, take
			 such testimony, receive such evidence, and administer such oaths as the
			 Commission or such subcommittee or members considers advisable.
				(2)Notice;
			 minutes; public availability of documents
					(A)NoticeEach
			 open meeting of the Commission shall be preceded by timely public notice in the
			 Federal Register of the time, place, and subject of the meeting.
					(B)MinutesMinutes
			 of each meeting shall—
						(i)be
			 kept by the Commission; and
						(ii)contain—
							(I)a record of the
			 individuals present;
							(II)a description of
			 the discussion that occurred during the meeting; and
							(III)copies of all
			 statements filed during the meeting.
							(iii)AvailabilitySubject
			 to section 552 of title 5, United States Code, the minutes and records of all
			 meetings and other documents made available to or prepared for the Commission
			 shall be available for public inspection and copying at a single location in
			 the offices of the Commission.
						(b)Information
			 from Federal agencies
				(1)In
			 generalThe Commission may secure directly from a Federal agency
			 such information as the Commission considers necessary to carry out this
			 Act.
				(2)Provision of
			 informationOn request of the Chairperson of the Commission, the
			 head of the agency shall provide the information to the Commission.
				(c)Establishment
			 of subcommittees
				(1)In
			 generalThe Commission may establish 1 or more subcommittees to
			 provide staff support and otherwise assist in carrying out the responsibilities
			 of the Commission.
				(2)Political
			 affiliation of subcommittee membersMembers of a subcommittee
			 shall be appointed so that not more than 1/2 of the
			 members of the subcommittee are members of any 1 political party.
				(d)Establishment
			 of multidisciplinary science, economic, and technical advisory panel
				(1)In
			 generalTo assist the Commission in carrying out the duties of
			 the Commission under this Act, the Commission may establish a multidisciplinary
			 science, economic, and technical advisory panel (referred to in this Act as the
			 Advisory Panel).
				(2)Composition of
			 advisory panelThe Advisory Panel shall be composed of
			 individuals appointed by the Commission, each of whom shall have expertise
			 in—
					(A)biological
			 science;
					(B)marine
			 science;
					(C)atmospheric
			 science;
					(D)environmental
			 toxicology;
					(E)epidemiology;
					(F)biogeochemistry;
					(G)energy and water
			 security;
					(H)renewable
			 energy;
					(I)social science;
			 or
					(J)economics.
					(3)AppointmentThe
			 members of the Advisory Panel shall be appointed by a majority vote of all
			 members of the Commission.
				(4)Use of best
			 available dataThe Advisory Panel shall ensure that the
			 scientific information considered by the Commission is based on the best
			 available data.
				(e)ContractsThe
			 Commission may make or enter into contracts, leases, or other legal agreements
			 to carry out this Act.
			(f)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
			(g)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			6.Commission
			 personnel matters
			(a)Compensation of
			 members
				(1)Non-federal
			 employeesA member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the
			 performance of the duties of the Commission.
				(2)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation in addition
			 to the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
				(b)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
			(c)Staff
				(1)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws (including regulations), appoint and terminate an
			 Executive Director and such other additional personnel as are necessary to
			 enable the Commission to perform the duties of the Commission.
				(2)Confirmation of
			 executive directorThe employment of an Executive Director shall
			 be subject to confirmation by the Commission.
				(d)Experts and
			 consultants
				(1)In
			 generalThe Commission may obtain the services of experts and
			 consultants in the private and nonprofit sectors in accordance with section
			 3109 of title 5, United States Code.
				(2)Compensation of
			 experts and consultantsA consultant or expert described in
			 paragraph (1) shall be compensated at a rate equal to the daily equivalent of
			 the annual rate of basic pay prescribed for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code, for each day (including
			 travel time) during which the member is engaged in the performance of the
			 duties of the Commission.
				(e)Detail of
			 government employees
				(1)Federal
			 employees
					(A)In
			 generalAt the request of the Commission, the head of any Federal
			 agency may detail, on a reimbursable or nonreimbursable basis, any of the
			 personnel of the agency to the Commission to assist the Commission in carrying
			 out the duties of the Commission under this Act.
					(B)Civil service
			 statusThe detail of an employee under subparagraph (A) shall be
			 without interruption or loss of civil service status or privilege.
					7.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $8,500,000 for the period
			 of fiscal years 2007 through 2010, to remain available until expended.
		8.Termination of
			 commission
			(a)Date of
			 terminationThe Commission shall terminate 30 days after the date
			 on which the Commission submits the report of the Commission under section
			 4(c).
			(b)Administrative
			 activities before terminationThe Commission may use the 30-day
			 period referred to in subsection (a) to—
				(1)conclude the
			 activities of the Commission; and
				(2)provide testimony
			 before any committee of Congress concerning the report of the
			 Commission.
				(c)Post-commission
			 activitiesThe members and staff of the Commission, the Members
			 of Congress, and employees of Federal agencies are encouraged to—
				(1)continue the
			 multi-stakeholder dialogue started by the Commission in new forums and
			 capacities; and
				(2)examine any
			 institutional needs, including—
					(A)the formation of
			 a new office;
					(B)improvements in
			 organization;
					(C)a network;
			 or
					(D)a caucus.
					9.Response of the
			 President
			(a)In
			 generalNot later than 90
			 days after the date of receipt of the report of the Commission under section
			 4(c), the President shall submit to Congress and appropriate Federal agencies a
			 report containing a statement of proposals to carry out or respond to the
			 recommendations of the Commission.
			(b)Availability of
			 reportThe report described in subsection (a) shall be published
			 or otherwise made available, including (to the maximum extent practicable) in
			 electronically accessible formats and means, such as the World Wide Web.
			
